Case 2:20-cv-00621-DSF-JPR Document 16 Filed 06/11/20 Page 1 of 2 Page ID #:84



  1 Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
    MANNING LAW, APC
  2 20062 S.W. Birch St., Suite 200
  3 Newport Beach, CA 92660
    Office: (949) 200-8755
  4 DisabilityRights@manninglawoffice.com
  5
    Attorneys for Plaintiff
  6 ANTHONY BOUYER
  7
                             UNITED STATES DISTRICT COURT
  8                         CENTRAL DISTRICT OF CALIFORNIA
  9
 10 ANTHONY BOUYER, an
                                          Case No.: 2:20-cv-00621-DSF-JPR
 11 individual,
 12            Plaintiff,                 Hon. Dale S. Fischer
 13 v.
                                          NOTICE OF SETTLEMENT AND
 14 STERLING REAL ESTATE                  REQUEST TO VACATE ALL
                                          CURRENTLY SET DATES
 15 GROUP, LLC, a California limited
    liability company; and DOES 1-10
 16 inclusive,                            Complaint Filed: January 22, 2020
 17                                       Trial Date: None Set
                Defendants.
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                   NOTICE OF SETTLEMENT
Case 2:20-cv-00621-DSF-JPR Document 16 Filed 06/11/20 Page 2 of 2 Page ID #:85



  1
  2        The Plaintiff hereby notifies the Court that a global settlement has been
  3 reached in the above-captioned case and the Parties would like to avoid any
  4 additional expense, and to further the interests of judicial economy.
  5        The plaintiff, therefore, applies to this Honorable Court to vacate all currently
  6 set dates with the exception that the Voluntary Dismissal with prejudice, as to all
  7 parties, will be filed within 60 days.
  8
  9
 10 Dated: June 11, 2020                           MANNING LAW, APC
 11
 12                                          By:   /s/ Joseph R. Manning, Jr. Esq.
                                                   Joseph R. Manning, Jr., Esq.
 13                                                Attorneys for Plaintiff
 14                                                Anthony Bouyer

 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                              1
                                    NOTICE OF SETTLEMENT
